DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 and 13-19 were rejected in Office Action from 05/23/2022.
Applicant filed a response, amended claims 1, 3, and 15, cancelled claim 4, and 7-12, and added claims 20-21. 
Claims 1-3, 5-6, and 13-21 are being examined on the merits in this Office Action. 

Claim Objections
Claim 21 is objected to because of the following informalities:  
In claim 21, lines 1-4, it is suggested to amend “wherein the membrane has ester (COOC) bonds emerged at 1730 cm-1 such that esterification between PVA and MOFs particles is formed, which promotes anchoring of the MOFs particles on the fibrous networks, and crosslinking of the fibrous networks” to - -wherein the membrane has ester (COOC) bonds emerged in a peak at 1730 cm-1 in a Fourier Transform Infrared Spectroscopy (FTIR) spectra indicating that esterification between PVA and MOFs particles is formed, which promotes anchoring of the MOFs particles on the fibrous networks, and crosslinking of the fibrous networks- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, 13-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. Patent Application Publication 2016/0254567) and further in view of Liu et al. (U.S. Patent Application Publication 2014/0093790), Kitagawa et al. (U.S. Patent Application Publication 2015/0004499), and Jeong et al. (U.S. Patent Application Publication 2016/0336625).
Regarding claim 1 and 3, Cai teaches a composite separator (i.e., separator) (paragraph [0031]) used for an electrochemical device (i.e., rechargeable battery) (paragraph 0031]) comprising:
a membrane comprising a polymer (i.e., polymer binder) and a metal organic framework (MOF) material (paragraph [0034]) defining a plurality of pore channels (paragraph [0035]), 
wherein the MOF material is a class of crystalline porous scaffolds construed from metal clusters with organic ligands (paragraph [0037]).  
As to the limitation “is activated at a temperature for a period of time such that the at least one MOF material comprises unsaturated metal centers, open metal sites and/or structural defects that are able to complex with anions in electrolyte”, Cai teaches the MOF synthesized with a ramp rate of 10 degrees centigrade per minute where surface defects are created (paragraph [0041]-[0043]) which reads on the claimed limitation.  
Cai does not explicitly articulate the specifics of wherein the membrane is formed by electrospinning of a mixture of the at least one MOF material with a polymer solution comprising the at least one polymer dissolved in at least one solvent, such that the membrane has a porous structure with tunable pore sizes and entangled fibrous networks with a non-woven structure and bead-threaded fibrous morphology. However, Cai teaches known methods for the formation of the membrane includes hydrothermal and microwave methods (paragraph [0042]). Further, Cai teaches the mix of the at least one polymer with the MOF (paragraph [0047]) and further teaches the membrane with tunable pore sizes (paragraph [0103]. In addition, Cai teaches the MOF structure can be optimized in different sizes, morphologies, crystallinities, and pore sizes (paragraph [0103]). The above cited sections appears to suggests the structure of the membrane having entangle fibrous network with a non-woven structure and bead-threaded fibrous morphology can be selected to optimize the MOF structure depending on the type of MOF and application. However, additional guidance is provided below.  
Liu, directed to a composite separator (i.e., fabric electrode catalyst) for applications in electrochemical devices (i.e., PEMFC) (paragraphs [0003]-[0004]), teaches the electrode catalyst is formed by electrospinning of a mixture of a MOF, a polymer and a solvent (paragraph [0012]-[0013], [0028]-[0029]). Liu further teaches the composite separator can be used for a membrane for the PEMFC (paragraph [0017]). Lui further teaches electrospinning method forms a plurality of nanofibers (claim 4) and such process is of low cost (paragraph [0012]).
Cai teaches the mixture of the MOF with the polymer and the optimization of MOF structures based on the type of MOF. Lui provides the guidance that a mixture of a MOF, a polymer (same as Cai) and a solvent is formed into a plurality of nanofibers by an electrospinning method (note: electrospinning is a known method to produce entangled fibrous networks with a non-woven structure and bead-threaded fibrous morphology )1 and further teaches the applicability of the composite separator in membranes for PEMFC. 
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the formation of the membrane of Cui to include an electrospinning method as taught by Liu as such is a known and recognize process for producing fibers suitable for membranes in electrochemical devices and of low cost.
It is also noted claims are directed to a product (i.e., composite separator) and the above limitations (i.e., formed by electrospinning of a mixture of the at least one MOF material with a polymer solution comprising the at least one polymer dissolved in at least one solvent) relate to a process of making the product. The patentability of a product does not depend on its method of production and is based on the product itself. For purposes of examination, the claims are not limited by the manipulation of the recited steps, only by the structure implied by the steps which is the membrane with a polymer and a MOF. 
Cai does not explicitly teach the particulars of the MOF’s comprising a zirconium-based MOF’s including UiO-66, UiO-67, PCN series, MOF-808, MOF-505, MOF-74 or their combinations.
Kitagawa, drawn to metal-organic frameworks (MOFs) (paragraph [0036]), teaches MOFs containing metal centers from the p-block and d-block (i.e., Al3+, Cr3+, Mg2+, Fe3+, and Zr4+) and organic ligands (paragraphs [0060]-[0062]) usable for a metal battery (i.e., electrochemical device) (paragraph [0001]). Kitagawa teaches the MOF’s includes, inter alia, HKUST-1 (same as Cai – see table 1), UiO-66, UiO-67 (paragraphs [0067]-[0069]). Such MOFs appear to be functionally equivalent as they have slightly lower resistance to ionic liquids (paragraph [0066]) and the number of the coordinatively unsaturated sites and the number of metal ions are equal to each other (paragraph [0067]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the MOF of Cai to include a UiO-66 or UiO-67 MOF as taught by Kitagawa as they are known MOFs usable for batteries. In addition, Cai utilizes an HKUST-1 MOF and as evidenced by Kitagawa, HKUST-1, UiO-66 or UiO-67 can be used for MOF in batteries as they provide the same functionality. As such, a skilled artisan can consider using UiO-66 or UiO-67 as opposed to HKUST-1 based on their recognized equivalency. 
	Cai does not teach the at least one polymer comprises silk fibroin, chitosan, gelatin, collagen, fibrinogen, polylactic acid (PLA), poly(vinyl alcohol) (PVA), polyvinylpyrrolidone (PVP), polyethylene terephthalate (PET), polyimide (PI), ethylene vinyl alcohol (EVOH), or their combinations.
	Jeong, also related to an electrochemical device (i.e., lithium ion battery) (abstract), teaches poly(vinyl alcohol) (PVA) and a MOF (paragraph [0066]) is used as a protective layer (paragraph [0034]) with excellent mechanical strength and binding properties (paragraph [0041]).
	Based on the teachings of Jeong where PVA (a polymer binder – same as Cai) is mixed with a MOF, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cai which uses a MOF and a polymer binder to form the membrane as a protective layer in addition to exhibit excellent mechanical strength and binding properties as suggested by Jeong.   
Regarding claim 2, Cai teaches the organic ligand comprise benzene- 1,4-dicarboxylic acid (BDC), benzene-1,3,5-tricarboxylic acid (BTC) and the metal clusters comprise Aluminum (Al), Manganese (Mn), Iron (Fe), Copper (Cu) (paragraph [0038]-[0039]) (see table 1).
Regarding claim 5, Cai teaches the solvent is water (paragraph [0041]).
	Regarding claim 6, Cai teaches the composite electrolyte as described above in claim 1. The specifics of the MOF material being in a range of 20-95 wt% in the composite separator is not explicitly articulated. Nonetheless, Cai teaches the MOF material can be modified or designed to meet certain requirements of different rechargeable batteries (paragraphs [0039]-[0040]). One of ordinary skill in the art could appreciate considering different concentrations to include the claimed range in order to discover a optimum workable range based on the applicability requirements. 
	Regarding claim 13, Cai teaches an electrochemical device (paragraph [0031], [0056]), comprising,
	a positive electrode, a negative electrode a separator as described above in claim 1 and an electrolyte (paragraph [0056]), wherein the electrolyte is a liquid electrolyte comprising a metal salt dissolved in a non-aqueous solvent (paragraph [0044]-[0046]).
	Regarding claim 14, Cai teaches the nonaqueous solvent comprises ethylene carbonate (EC), propylene carbonate (PC), butylene carbonate (BC), dimethyl carbonate (DMC), diethyl carbonate (DEC), ethylmethyl carbonate (EMC), methylpropyl carbonate (MPC), butylmethyl carbonate (BMC), ethylpropyl carbonate (EPC), dipropyl carbonate (DPC), cyclopentanone, sulfolane, dimethyl sulfoxide, 3-methyl-1,3-oxazolidine-2-one, .gamma.-butyrolactone, 1,2-di-ethoxymethane, tetrahydrofuran, 2-methyltetrahydrofuran, 1,3-dioxolane, methyl acetate, ethyl acetate, nitromethane, 1,3-propane sultone, .gamma.-valerolactone, methyl isobutyryl acetate, 2-methoxyethyl acetate, 2-ethoxyethyl acetate, diethyl oxalate, or an ionic liquid, chain ether compounds such as gamma butyrolactone, gamma valerolactone, 1,2-dimethoxyethane, and diethyl ether, cyclic ether compounds such as tetrahydrofuran, 2-methyltetrahydrofuran, 1,3-dioxolane, and dioxane, and mixtures of two or more of these solvents (paragraph [0044]).
	Regarding claims 15-17, Cai teaches the electrochemical device as described above in claim 13 to include the electrolyte. Cai does not explicitly articulate the specifics as recited in the instant claims. However, since the electrolytes of Cai are identical to those claimed, such are expected to have the same properties and characteristics. Nonetheless, Cai teaches the electrolyte have high ionic conductivity (paragraph [0050]-[0051]) which reads on the claimed properties of ion transference. 
	Regarding claim 18, Cai teaches the metals salt comprises a lithium salt, a sodium salt, a magnesium salt, and/or a zinc salt. Examples of suitable lithium salts include lithium hexafluorophosphate, lithium hexafluoroarsenate, lithium bis(trifluoromethlysulfonylimide) (LiTFSI), lithium bis(trifluorosulfonylimide), lithium trifluoromethanesulfonate, lithium fluoroalkylsufonimides, lithium fluoroarylsufonimides, lithium bis(oxalate borate), lithium tris(trifluoromethylsulfonylimide)methide, lithium tetrafluoroborate, lithium perchlorate, lithium tetrachloroaluminate, lithium chloride, and combinations thereof. Examples of suitable sodium salts include sodium trifluoromethanesulfonate, NaClO.sub.4, NaPF.sub.6, NaBF.sub.4, NaTFSI (sodium(I) Bis(trifluoromethanesulfonyl)imide), NaFSI (sodium(I) Bis(fluorosulfonyl)imide), and the like. Examples of suitable Mg salts include magnesium trifluoromethanesulfonate, Mg(ClO.sub.4).sub.2, Mg(PF.sub.6).sub.2, Mg(BF.sub.4).sub.2, Mg(TFSI).sub.2 (magnesium(II) Bis(trifluoromethanesulfonyl)imide), Mg(FSI).sub.2 (magnesium(II) Bis(fluorosulfonyl)imide), and the like. Examples of suitable Zn salts include zinc trifluoromethanesulfonate, Zn(ClO.sub.4).sub.2, Zn(PF.sub.6).sub.2, Zn(BF.sub.4).sub.2, Zn(TFSI).sub.2 (zinc(II) Bis(trifluoromethanesulfonyl)imide), Zn(FSI).sub.2 (zinc(II) Bis(fluorosulfonyl)imide), and the like (paragraph [0045]).
	Regarding claim 19, Cai teaches for lithium-based batteries, the positive electrode may be formed of LiCoO.sub.2 (LCO) and the negative electrode may be formed of lithium metal (Li). Other examples of suitable positive electrodes include LiNiMnCoO.sub.2 (NMC), lithium iron phosphate (LiFePO.sub.4), lithium iron fluorophosphate (Li.sub.2FePO.sub.4F), an over-lithiated layer by layer cathode, spinel lithium manganese oxide (LiMn.sub.2O.sub.4), lithium cobalt oxide (LiCoO.sub.2), LiNi.sub.0.5Mn.sub.1.5O.sub.4, lithium nickel cobalt aluminum oxide (e.g., LiNi.sub.0.8Co.sub.0.15Al 0.0502 or NCA), lithium vanadium oxide (LiV.sub.2O.sub.5), Li.sub.2MSiO.sub.4 (M is composed of any ratio of Co, Fe, and/or Mn), or any other suitable material that can sufficiently undergo lithium insertion and deinsertion. Other electrodes may be used for sodium, magnesium, or zinc metal batteries. Suitable negative electrodes for sodium, magnesium, or zinc metal batteries include, respectively, sodium metal, magnesium metal, or zinc metal. Suitable positive electrodes for sodium metal batteries include NaMnO.sub.2, NaFePO.sub.4, and Na.sub.3V.sub.2(PO.sub.4).sub.3; suitable positive electrodes for magnesium metal batteries include TiSe.sub.2, MgFePO.sub.4F, MgCo.sub.2O.sub.4, and V.sub.2O.sub.5; and suitable positive electrodes for zinc metal batteries include .gamma.-MnO.sub.2, ZnMn.sub.2O.sub.4, and ZnMnO.sub.2. (paragraph [0032]).
	Regarding claim 21, Cai as modified by Jeong, teaches the composite separator as described above in claim 1 and 3 and the inclusion of PVA and MOF particles. As such, since the components are the same as claimed, it is reasonable to expect the membrane to exhibit the same properties where a esterification between PVA and the MOF particles would indicate a 1730 cm-1 peak demonstrating a COOC bond. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. Patent Application Publication 2016/0254567) and further in view of Liu et al. (U.S. Patent Application Publication 2014/0093790), Kitagawa et al. (U.S. Patent Application Publication 2015/0004499), and Jeong et al. (U.S. Patent Application Publication 2016/0336625), as applied to claim 1 and 3 above, and further, in view of Walton et al. (NPL, 2007)2 and Okada et al. (U.S. Patent Application Publication 2015/0371788)
	Regarding claim 20, Cai teaches the composite separator to include the membrane as described above in claim 1 and 3 however, the specifics of the BET surface area of 599 m2 g-1 is not explicitly articulated. Nonetheless, as evidenced by Walton, the surface area is a characteristic of the porous material and the surface area appears to corresponds to the particular MOF (i.e., Cu-BTC possesses a surface area of 1800 m2/g, MIL-101 have a surface area of 1800 m2/g, etc.) (page 8552). As indicated above, Cai teaches the materials for the membrane can include for example UiO-66 or UiO-67 and PVA. Since the materials are the same as claimed, it would be reasonable to expect the membrane to exhibit a corresponding characrteristic surface area of 599 m2 g-1. Nonetheless, additional guidance is provided below.
	Okada, directed to an electrochemical device (i.e., lithium ion capacitor), teaches having a surface area in electrode active materials between 370 m2/g to 600 m2/g enhances charge/discharge efficiency and increase durability. 
	As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cai to include a BET surface area of 599 m2/g as suggested by Okada in order to enhance charge/discharge efficiency and increase durability of the membrane. 
It is noted that Okada differ in the exact same BET surface area as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the BET surface area of Okada overlap or is broader than the instant claimed BET surface area and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).       

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-6 and 13-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9-10 and 13-20 of copending Application No. 16/822,483 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a substantially similar composite separator having an MOF and at least one polymer. For example, claim 1 of the instant application reads on all the limitations of claim 1 of the co-pending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Examiner appreciates the amendments to address the informalities of claim 15. As such, the previous objection is withdrawn. 
Applicant arguments filed on 08/03/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Kitagawa, Jeong, Walton and Okada. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kong et al. (U.S. Patent Application Publication 2017/0207446) – teaches a UiO-67 MOF type (paragraph [0044]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.sciencedirect.com/topics/engineering/electrospinning-process; https://en.wikipedia.org/wiki/Electrospinning 
        2 Walton et al., Applicability of the BET Method for Determining Surface Areas of Microporous Metal – Organic Framework, Journal of American Chemical Society, February 2007, 129, 8552-8556.